Name: Commission Regulation (EEC) No 2870/90 of 3 October 1990 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: monetary economics;  economic policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 5 . 10 . 90 Official Journal of the European Communities No L 275/ 19 COMMISSION REGULATION (EEC) No 2870/90 of 3 October 1990 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed use as feed (7) , as amended by Regulation (EEC) No 1552/90, should accordingly be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of the Council of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 10 (3) thereof, Whereas Article 2a of Regulation (EEC) No 986/68 of the Council of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 1 1 1 5/89 (4), determines the factors required to fix that aid ; Whereas in view of recent developments on the market in skimmed milk and skimmed-milk powder and the purchases into public intervention resulting, the aid should be increased ; whereas Article la (3) of Commission Regulation (EEC) No 1105/68 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed (*), as last amended by Regulation (EEC) No 1552/90 (6), and Article 1 of Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed milk and skimmed-milk powder for HAS ADOPTED THIS REGULATION : Article 1 In Article la (3) of Regulation (EEC) No 1105/68 , 'ECU 48,62' is hereby replaced by 'ECU 56,82'. Article 2 In Article 1 of Regulation (EEC) No 1634/85, 'ECU 4,86' is hereby replaced by 'ECU 5,68' and 'ECU 59,90' is replaced by 'ECU 70'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 169, 18 . 7. 1968, p. 4. (4) OJ No L 118, 29. 4. 1989, p. 7. 0 OJ No L 184, 29. 7. 1968, p. 24. (6) OJ No L 146, 9. 6. 1990, p. 14. P) OJ No L 158, 18 . 6. 1985, p. 7.